20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 1 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 2 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 3 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 4 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 5 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 6 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 7 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 8 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                    Pg 9 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 10 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 11 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 12 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 13 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 14 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 15 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 16 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 17 of 18
20-11460-mew   Doc 1   Filed 06/23/20 Entered 06/23/20 12:07:25   Main Document
                                   Pg 18 of 18
